Case 3:20-cv-01260-FLW-LHG Document 5 Filed 05/05/20 Page 1 of 4 PageID: 102



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 QUICKEN LOANS INC.,

                          Plaintiff,
                                                       Civ. Action No. 20-01260 (FLW)
             vs.
                                                                   ORDER
 KENNETH E. GILLESPIE, et al.,

                          Defendants.


       THIS MATTER having been opened to the Court on the motion of J. Eric Kishbaugh,

Esq., counsel for Quicken Loans Inc. (“Plaintiff”), to remand this action to the Superior Court of

New Jersey [ECF No. 3.]; it appearing that, on May 5, 2019, Plaintiff filed a complaint in

foreclosure (the “Complaint”) against defendant Kenneth Gillespie (“Defendant”) and several

other defendants in the Superior Court of New Jersey, Chancery Division, Monmouth County

[Compl., ECF No. 1-6]; and it further appearing that, on February 3, 2020, Defendant, proceeding

pro se, filed a notice of removal in this Court, pursuant to 28 U.S.C. § 1441 [Not. of Removal,

ECF No. 1]; and it appearing that Defendant has not filed any opposition to the present motion to

remand; the Court, having reviewed Plaintiff’s motion to remand and Defendant’s notice of

removal, makes the following findings:

1.     Pursuant to Title 28 of the U.S. Code, Section 1441, “any civil action brought in a State

       court of which the district courts of the United States have original jurisdiction, may be

       removed by the defendant or the defendants, to the district court of the United States for

       the district and division embracing the place where such action is pending.” 28 U.S.C.

       § 1441. However, “[i]f at any time before final judgment it appears that the district court

       lacks subject matter jurisdiction, the case shall be remanded.”       28 U.S.C. § 1447.



                                                1
Case 3:20-cv-01260-FLW-LHG Document 5 Filed 05/05/20 Page 2 of 4 PageID: 103



     Additionally, “[r]emoval is a statutory right and, therefore, must be construed in favor of

     the non-removing party. Any doubts about the existence of federal jurisdiction must be

     resolved in favor of remand.” Indep. Mach. Co. v. Int'l Tray Pads & Packaging, Inc., 991

     F. Supp. 687, 690 (D.N.J. 1998) (citations omitted); see also Boyer v. Snap-On Tools Corp.,

     913 F.2d 108, 111 (3d Cir.1990) (stating that “the removal statutes are ‘strictly construed

     against removal and all doubts should be resolved in favor of remand.’”) (quoting Steel

     Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987)).

2.   While Section 1441 of Title 28 governs the substantive requirements for removal, the

     procedural requirements for removal are dictated by Section 1446. Section 1446(b)

     provides that a defendant must file a notice of removal within thirty days after the receipt

     of the initial pleading. 28 U.S.C. § 1446(b)(1). Moreover, under Section 1441(a), “all

     defendants who have been properly joined and served must join in or consent to the

     removal of the action.” 28 U.S.C. 1446(a)(1).

3.   In this case, Defendant invokes both federal question jurisdiction, pursuant to 28 U.S.C.

     § 1331, and diversity of citizenship jurisdiction, pursuant to 28 U.S.C. § 1332(a)(1), as the

     bases for removal. Under 28 U.S.C. § 1331, the federal district courts “have original

     jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

     States.” Whether an action “arises under” federal law is governed by the well-pleaded

     complaint rule. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). That rule

     “makes the plaintiff the master of the claim; he or she may avoid federal jurisdiction by

     exclusive reliance on state law.” Id. Under 28 U.S.C. § 1332(a)(1), the federal district

     courts “have original jurisdiction of all civil actions where the matter in controversy

     exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . .




                                                2
Case 3:20-cv-01260-FLW-LHG Document 5 Filed 05/05/20 Page 3 of 4 PageID: 104



        citizens of different States.” Importantly, however, under 28 U.S.C. § 1441(b)(2), “a civil

        action otherwise removable solely on the basis of the jurisdiction under section 1332(a) . . .

        may not be removed if any of the parties in interest . . . is a citizen of the State in which

        such action is brought.” 28 U.S.C. § 1441(b)(2)

4.      Here, remand to state court is warranted for several reasons. First, the Complaint in this

        case relies exclusively upon state law in asserting causes of action for foreclosure. [See

        Compl., ECF No. 1-6.]. 1 Thus, the Complaint does not give rise to federal question

        jurisdiction under 28 U.S.C. § 1331. Second, although the parties appear to be diverse in

        citizenship to give rise to original jurisdiction under 28 U.S.C. § 1332(a)(1), Defendant has

        conceded in his notice of removal that he is a citizen of the State of New Jersey. [See Not.

        of Removal, ECF No. 1, at ¶ 5(a).] Thus, because Defendant “is a citizen of the State in

        which [this] action is brought,” the case is not removable based on diversity of citizenship.

        See 28 U.S.C. § 1441(b)(2). Third, the Complaint was served upon Defendant on July 12,

        2019, according to Plaintiff’s motion papers. [See Mot. to Remand, ECF No. 3, at 5.]

        Therefore, in order to comply with the 30-day period prescribed under 28 U.S.C. §

        1446(b)(1), Defendant was required to remove this action no later than August 11, 2019.

        However, Defendant did not file his notice of removal until February 3, 2020, nearly six

        months after the 30-day period had already elapsed. [See Not. of Removal, ECF No. 1.]




1
         The Court acknowledges the reference in the notice of removal to the federal Truth in Lending Act
(“TILA”). While the purpose of Defendant’s reference to TILA is unclear from the notice, Defendant
appears to suggest that he intends to raise the statute as an affirmative defense. However, it is well-
established that, under the well-pleaded complaint rule, a defendant cannot rely solely upon an affirmative
defense as a basis for invoking federal question jurisdiction. See Louisville & Nashville R. Co. v. Mottley,
211 U.S. 149 (1908); Taylor v. Anderson, 234 U.S. 74 (1914); Bayview Loan Servicing LLC v. Farzan,
2017 WL 5047900, at *2 (D.N.J. Nov. 3, 2017) (Wolfson, J.) (“To the extent that Defendant relies on
federal causes of action asserted in his counterclaims as the basis for federal question jurisdiction, those
arguments are misplaced”), aff’d in relevant part, 720 F. App’x 678 (3d Cir. 2018).


                                                     3
Case 3:20-cv-01260-FLW-LHG Document 5 Filed 05/05/20 Page 4 of 4 PageID: 105



       Fourth, Defendant has not made any showing that all defendants who have been properly

       joined and served have also joined in the notice of removal, as is required under 28 U.S.C.

       1446(a)(1).

Accordingly, for the reasons set forth herein, and for good cause shown,

       IT IS on this 5th day of May, 2020,

       ORDERED that Plaintiff’s motion to remand [ECF No. 3] is GRANTED; and

       FURTHER ORDERED that the above-captioned action is remanded to the Superior

       Court of New Jersey, Chancery Division, Monmouth County.

IT IS SO ORDERED.


                                                                    /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                4
